Writ of Mandamus is DENIED; Opinion Filed October 18, 2013.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-13-01406-CV

              IN RE ARPIN AMERICA MOVING SYSTEMS, LLC, Relator

                 Original Proceeding from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06104-A

                           MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Relator contends the trial judge erred by overruling its objections to a notice of

deposition. The facts and issues are well known to the parties, so we need not recount them

herein. We conclude relator’s petition does not satisfy the requirements of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex.

App.BDallas 2008, orig. proceeding). Accordingly, we DENY relator’s petition for writ of

mandamus.




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE
131406F.P05